Citation Nr: 1035157	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-06 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether an overpayment in VA compensation benefits, in the amount 
of $47,668.14, was properly created.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to April 
1969. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran appeared before the undersigned Veterans Law Judge in 
Washington, D.C. in June 2010.  He submitted additional evidence 
at that time, with a waiver of RO consideration of that evidence.  
The hearing transcript has been associated with the claims file.

It is important to note the Board's characterization of the issue 
as "whether an overpayment in VA compensation benefits, in the 
amount of $47,668.14, was properly created."  Although the 
Veteran initially requested a waiver of recovery for an 
overpayment of VA benefits and has acknowledged owing VA for an 
overpayment of funds, he challenges the amount of the debt.  
Specifically, the RO found that the Veteran did not notify VA 
within one (1) year from the date of his release and owes VA for 
all funds distributed to him prior to the date of notification, 
but he contends that he did notify VA within 1 year of his 
release and, as such, any funds received after his release do not 
constitute an overpayment.  

Although the Veteran's appeal was certified as the issue of 
entitlement to a waiver of recovery for an overpayment of VA 
benefits, the Board has re-characterized the issue to reflect the 
basis of his contentions.  See 38 C.F.R. § 19.35 (2009) (noting 
that certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction of an 
issue).  




FINDINGS OF FACT

1.  The Veteran was incarcerated from October 11, 2002 to 
December 17, 2004; during this time, he received an overpayment 
of VA monetary benefits.

2.  The Veteran was aware that he was not legally entitled to 
receive VA monetary benefits during the term of his 
incarceration.

3.  The Veteran informed a VA health care provider on December 
20, 2004 that he had been released from incarceration; he 
testified that he informed an RO staff member in December 2004 of 
his release date; the claims file contains written notification, 
from the Veteran and dated December 2004, of his release.

4.  The Veteran notified VA of his release from incarceration 
within one (1) year of his release date.


CONCLUSION OF LAW

The Veteran is indebted to VA for overpayment received during his 
incarceration, but payments received after his release were 
improperly calculated as part of his indebtedness; the portion of 
the debt based on payments received after his release was 
improperly created.  38 U.S.C.A. §§ 1506, 5112(b)(9), 1521, 5302 
(West 2002); 38 C.F.R. §§ 3.500, 3.660, 3.665(i) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the provisions 
relating to notice and development found in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), are not applicable to cases involving overpayment 
and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); 
Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding the 
fact that the notice and development provisions are not 
controlling in these matters, the Board has reviewed the case and 
determined that the Veteran was notified by VA in January and 
September 2006 and September 2007 that an overpayment had been 
identified and of the basis for the creation of his debt to VA.  
Further, he has had a fair opportunity to present arguments and 
evidence in support of his challenge to the validity of the debt 
in question, to include written and personal testimony.

An overpayment is created when VA determines that a beneficiary 
or payee has received monetary benefits to which he or she is not 
entitled.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 
(2009).  To establish improper creation of an overpayment, i.e. 
an invalid debt, evidence must show that the appellant was 
legally entitled to the VA compensation benefits at issue, or, if 
he was not legally entitled to these benefits, then it must be 
shown that VA was solely at fault for the erroneous payment of 
excess benefits.

The Veteran in this case contends that, due to VA administrative 
error, the amount of his debt was incorrectly calculated and he 
owes VA less than the amount of $47,668.14.  When an overpayment 
has been made by reason of an erroneous award based solely upon 
administrative error, the reduction of that award cannot be made 
retroactive to form an overpayment of debt owed to VA from the 
recipient of the erroneous award.  38 U.S.C.A. § 5112(b)(10) 
(West 2002); Erickson v. West, 13 Vet. App. 495, 499 (2000); 38 
C.F.R. § 3.500(b) (2009).

Administrative errors include actions that grant or deny 
entitlement, whether based upon mistake of fact or law.  
VAOPGPREC 2-90 (March 20, 1990) (describing errors of fact, e.g., 
VA mistakes or overlooks the facts of record or makes a purely 
clerical error versus errors of judgment, e.g., VA fails to 
properly interpret, understand and follow existing procedure or 
legal requirements); see also Jordan v. Brown, 10 Vet. App. 171 
(1997).  Sole administrative error, however, may be found to 
occur only in cases where the Veteran had no knowledge of the 
erroneous award, or had no cause to know that payments were 
erroneous.  Such error contemplates that neither the Veteran's 
actions nor his failure to act contributed to payment pursuant to 
an erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 
3.500(b)(2); Jordan v. Brown, supra (sole administrative error is 
not present if the payee knew, or should have known, that the 
payments were erroneous).

Prior to incarceration, this Veteran was entitled to compensation 
benefits for service-connected disabilities collectively rated as 
60 percent disabling.  Subsequent to incarceration, effective 
September 27, 2005, he was entitled to compensation at a 100 
disability level.  The Veteran was awarded additional benefits 
based upon unemployability of the individual (TDIU) effective 
August 31, 2006.  See Rating Decision Code Sheet, February 2007.  

In 2002, the Veteran was convicted of a felony and incarcerated 
from October 11, 2002 until December 17, 2004.  See VA Form 21-
4193 dated December 2004; and Notice of Veteran or Beneficiary 
Incarcerated in Penal Institution, December 2004.

Governing law provides, in pertinent part, that a VA beneficiary 
who is incarcerated for a period in excess of sixty days for 
conviction of a felony shall not be paid compensation in excess 
of a specified amount for the period beginning on the sixty-first 
day of such incarceration and ending on the day such 
incarceration ends.  38 U.S.C.A. § 5313 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.665 (2009).  In the case of a veteran with service-
connected disability rated at 20 percent or greater, compensation 
during incarceration is payable at the rate of 10 percent 
pursuant to 38 U.S.C.A. § 1114(a). 38 C.F.R. § 3.665(d)(1).  

As the Veteran's service-connected disabilities were rated at 60 
percent, the RO, upon learning of his incarceration, properly, 
retroactively, reduced his benefits to a rate of 10 percent 
effective December 11, 2002 (the sixty-first day of his 
incarceration).  See 38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.

The law further provides that a formerly incarcerated person's 
award shall be resumed on the date of release if VA receives 
notice of the release within one (1) year following the release; 
otherwise the award shall be resumed the date of notice of 
release.  38 C.F.R. § 3.665(i).  

A September 2006 report of contact reflects that the RO 
"received" an August 15, 2006 confirmation from the Federal 
Bureau of Prisons as to the release date.  The piece of paper 
within the claims file that is labeled "incarceration release 
received 08-15-2006," is a printed Internet search of the 
Federal Bureau of Prisons Inmate Locator.  The paper does not 
indicate who performed the Internet search or why the search was 
completed.  On the basis that this search result was the first 
notification to VA of the Veteran's release, and that it was 
received more than one (1) year after his release, the RO 
determined that August 15, 2006 was the appropriate date for the 
resumption of his benefits award.  The RO determined that he was 
indebted to VA for all benefits paid to him, at a rate exceeding 
10 percent, from December 11, 2002 to August 15, 2006.

Based upon the foregoing, an overpayment was created, however, 
the Veteran contends that he notified VA of his release prior to 
August 15, 2006.  Specifically, he has provided testimony that he 
went to the New York RO in December 2004 and informed a staff 
member of his release.  The Board notes that the Veteran also has 
submitted a November 2007 letter from a VA clinician provider 
stating that he resumed VA mental health treatment on December 
20, 2004; this letter is supported by a December 20, 2004 VA 
treatment note reflecting that the Veteran informed his mental 
health care provider that he was "resuming [follow up] at VA 
after end of incarceration."

The Board observes that, as the Veteran informed his treatment 
provider that he had been released from incarceration, VA had 
constructive notice of his release within three (3) days thereof.  
Further, the claims file contains a written statement from the 
Veteran, dated December 30, 2004, stating that he was released on 
December 17, 2004; the Veteran's written statement is attached to 
a copy of his Federal Bureau of Prisons release form.  Although 
this statement is not date-stamped to indicate the date of VA's 
receipt thereof, the Board observes that it is located in the 
first volume of a three (3) volume claims file in between a 
letter sent by VA to the Veteran on October 3, 2005 and a letter 
sent to VA by the Veteran's authorized representative on October 
4, 2005.  

The below-signed Veteran's Law Judge found the Veteran's June 
2010 testimony - as to when he informed RO staff  of his release 
- credible.  See Jackson v. Veterans Administration, 768 F.2d 
1325, 1331 (1985); Pensaquitos Village Inc. v. National Labor 
Relations Board, 565 F.2d 1074, 1078 (1977) (presiding officials 
are owed deference as to determinations of witness credibility).  
His testimony is supported by the December 2004 treatment note 
and the November 2007 letter reflecting that he informed VA 
treatment providers of his release in December 2004.  Further, 
written notification from the Veteran of his release appears in 
the claims file with materials dated October 2005, which is 
within one (1) year of his release.  As such, the Board has 
determined that the benefit of the doubt must be applied in the 
Veteran's favor.  

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit 
of the doubt is triggered when the evidence has reached such a 
stage of balance.  In this matter, the Board is of the opinion 
that this point has been attained and exceeded. 

In all, the evidence reflects that the Veteran knew that his 
benefits should have been reduced for the duration of his 
incarceration and that he does not challenge indebtedness to VA 
for the amount of unreduced benefits he received during his 
incarceration.  As such, the Board finds that the Veteran was in 
receipt of the full amount of compensation benefits for the 
period from December 2002 to December 2004, a period to which he 
was entitled to no more than 10 percent of his benefits pursuant 
to 38 C.F.R. § 3.665 and that a debt was validly created for that 
portion of overpayment.  However, as the Board also finds that 
the Veteran did notify VA of the duration of his incarceration 
within one (1) year of his release, any indebtedness created due 
to a calculated reduction of his benefits after the date of his 
release was improper.  See 38 C.F.R. § 3.665(i).  The portion of 
the overpayment calculated from December 2004 to August 2006 is 
based on VA error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 
3.500(b)(2); Jordan v. Brown, supra.  



(CONTINUED ON NEXT PAGE)
The debt, as calculated from December 2002 to December 2004 only 
(italics added for emphasis) is valid.


ORDER

There is a valid debt resulting from the overpayment of benefits 
during the period of the Veteran's incarceration, from December 
2002 to December 2004; there is an invalid debt from December 
2004 to August 2006 because the Veteran's benefits payments 
should have been resumed, in full, upon the date of his release 
from incarceration.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


